DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed February 1, 2022, are responsive to the office action mailed October 4, 2021.  Claims 1-20 were previously pending and claims 1 and 11 have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over Mimassi’202 (Paper No. 20210211; Pub. No. US 2017/0278202 A1) in view of Murdoch et al. (Paper No. 20210211; Pub. No. US 2020/0098466 A1).  The amendment has overcome the application of Mimassi’202 in view of Murdoch, but upon further consideration a new ground of rejection is made in view of Mimassi’263 (Pub. No. US 2021/0158263 A1).
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed February 1, 2022, have been fully considered but they are not persuasive.  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Argument directed to Step 2A, Prong One:
Applicant argues the presently claimed subject matter is eligible because it does not recite an abstract idea but is instead directed to subject matter comparable to that of exemplary claim 39 from “the Subject Matter Eligibility Examples: Abstract Ideas, issued January 2019.”  Remarks p.9.  Example claim 39 recites inter alia
“creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.”

Applicant does not offer any comparable combination of limitations, instead merely reciting the present claim in its entirety and declaring that it should be treated the same.  Examiner has considered both and found that the only commonality between the two claims is that they both include limitations generally within the broad field of machine learning, a field that does not secure eligibility by its mere mention.  Example 39 is directed to facial recognition requiring computers to perform a function that replicates human mental processes by performing entirely different actions than would be performed by a human.  See McRO.  As accurately noted in applicant’s remarks, this does not recite a judicial exception because it does not fit any of the concepts identified as such in the guidelines.  Remarks pp.10-11.  The present claim is directed to mere data gathering and organization to assign an “alimentary request” (e.g., food order) to an “alimentary preparation provider” (e.g., food store, restaurant) equipped to handle the request, based on “request parameters” such as preparation technique and ingredients.  It merely gathers and categorizes (classifies) data regarding alimentary preparation parameters in a request correlated with alimentary preparation providers to assign a provider to a request.  It recites limitations identified within several categories of judicial exceptions enumerated in the guidelines and MPEP, as detailed in the rejection.  Example 39 further cannot be compared to a process performed mentally at least because the second stage of neural network training requires the first stage to have been performed by computer in order to generate the results from the neural network having been training using the first training set.  This second training set includes errors made by the neural network based on the first training set.  Only a computer could generate a data set that includes errors made by a computer.  Errors in facial recognition are errors because a human identifying human faces mentally would not make the same errors that a computer would make.  The second stage of training is thus another crucial element that lacks any comparison to any elements recited in the present claims.
Applicant does present argument that “machine learning described in the instant application is complex and is incapable of being performed in the human mind,” but this is simply not the case and the cited portions of applicant’s description merely reaffirm examiner’s conclusion explained in the paragraph above and below in the detailed rejection.  Although humans are certainly capable of being trained to recognize classes of data and humans regularly perform such activities as data classification (and the statement that they are incapable of doing so is absurd), the resolution of the subject matter eligibility issue does not turn on this factor in this case.  Furthermore and in any case, the features upon which applicant relies (i.e., specification ¶0026) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally the disclosure at issue in the present application does not include a description of machine learning algorithms that would in any way be sufficient to establish the argued “complexity.”  The specification and present claims merely make reference to machine learning algorithms as a general concept but do not specifically define any particular machine learning algorithms or techniques, or any other description sufficient to establish any kind of computational complexity.  The type of classification and training recited in the present claims is sufficiently simplistic that it must certainly be considered capable of being performed in the human mind.  If applicant believes this position is incorrect applicant is welcome to point out such specific description in the specification and import that subject matter into the claims.
Argument directed to Step 2A, Prong Two:
		Applicant cites a nonprecedential PTAB decision and declares the present claim 1 similar to the claim therein, but simply declaring it does not make it so and applicant’s brief characterizations of subject matter in each without any comparison or explanation of how they can be seen as similar does not help persuade the examiner of applicant’s position.
Applicant cites Ex Parte Baughman, another dissimilar PTAB decision, and declares “The machine-learning model using machine learning processes trained with a specific set of rules is similar to what is taught in Baughman.”  Remarks p.13.  There is no specific set of rules identified or otherwise mentioned in any way in the present claims or specification.  Applicant declares “Much like the claim in example 42, these recitations recite a specific improvement over prior art systems by allowing for a method and system for generating a neuropathological nourishment program incorporating a trained machine-learning process.”  Again, this is not so much argument as the mere interjection of a completely arbitrary declaration of new subject matter into applicant’s remarks.  It does not appear to advance any particular position and “a neuropathological nourishment program” is not identified or otherwise mentioned in any way in the present claims or specification.
Argument directed to Step 2B:
Applicant asserts “an additional element (or combination of elements) is not well-understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following,” reciting the requirements explained in MPEP 2106.05(d) following the CAFC decision in Berkheimer, declaring that examiner has not met the requirements.  Remarks p.16.  This argument misapplies the precedent.  Examiner notes that the determination in the present case is not based on a conclusion that additional elements represent well-understood, routine, or conventional activity, and no such conclusion has been stated.
Additional elements that are not abstract are sufficient to establish that the claims are not directed to an abstract idea unless they perform activities that are well-understood, routine, and conventional.  When additional elements that are not abstract only perform activities that are well-understood, routine, and conventional, they could be held insignificant, as in the case of extra-solution activity merely performed by computers performing well-understood, routine, and conventional activities.  In that case they would be ineligible.  Elements that are not abstract but only perform activities that are well-understood, routine, and conventional, could still be eligible however if the elements and the activities they perform are directed to “significantly more” than an abstract idea, for instance if they are directed to a technical solution to a technical problem.  The Berkheimer precedent is not applicable in the present case because there are no particular devices (additional elements) performing any specific activities.  In the present case the claims and argument are entirely directed to abstract ideas claimed by describing abstract objectives performed by tangentially referenced generic devices.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed February 1, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Mimassi’202 (Paper No. 20210211; Pub. No. US 2017/0278202 A1) in view of Murdoch et al. (Paper No. 20210211; Pub. No. US 2020/0098466 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mimassi’263 (Pub. No. US 2021/0158263 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 are directed to a machine and claims 11-20 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receive an input … at a current geographical location, wherein the input comprises: an alimentary request; and a plurality of request parameters; generate a plurality of alimentary preparation providers as a function of the plurality of request parameters; generate a request parameter classifier, wherein generating the request parameter classifier comprises: creating a parameter training data set comprising the plurality of request parameters and the plurality of alimentary preparation providers correlated to an ordered list of request parameters; and training the request parameter classifier using the parameter training data; classify, using the trained request parameter classifier, the plurality of request parameters and the plurality of alimentary preparation providers to the ordered list of request parameters; output the ordered list of request parameters as a function of classifying using the trained request parameter classifier; and assign the alimentary request to a first alimentary preparation provider as a function of the ordered list of request parameters, wherein assigning the alimentary request further comprises outputting a plurality of ingredients to prepare the alimentary request.” Claim 1, and

“receiving… an input … at a current geographical location, wherein the input comprises: an alimentary request; and a plurality of request parameters; generating, … a plurality of alimentary preparation providers as a function of the plurality of request parameters; generating… a request parameter classifier, wherein generating the request parameter classifier comprises: creating a parameter training data set comprising the plurality of request parameters and the plurality of alimentary preparation providers correlated to an ordered list of request parameters; and training the request parameter classifier as a function of the parameter training data; classifying… using the trained request parameter classifier, the plurality of request parameters and the plurality of alimentary preparation providers, to the ordered list of request parameters; outputting … the ordered list of request parameters as a function of classifying using the trained request parameter classifier; and assigning … the alimentary request to a first alimentary preparation provider as a function of the ordered list of request parameters, wherein assigning the alimentary request further comprises outputting a plurality of ingredients to prepare the alimentary request.”  Claim 11.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the groupings of abstract ideas described as mental processes (such as concepts performed in the human mind, including observation, evaluation, judgment); certain methods of organizing human activity, for example commercial interactions (including marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a computing device configured to receive an input from a user device.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the user device serves no role in the claimed invention other than a tangential reference as the origin of data that the computing device then processes to generate other data.  The computing device is generic and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  The additional elements cannot integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate anything to which the abstract elements could be practically applied.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
		The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The computing device that is not abstract is identified generally as applying the method, and the method itself is described only by way of intended functional results without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, dependent claims 2-10 and 12-20 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe, or more accurately that do not even precisely describe, the data manipulations used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimassi’202 (Paper No. 20210211; Pub. No. US 2017/0278202 A1) in view of Murdoch et al. (Paper No. 20210211; Pub. No. US 2020/0098466 A1) and further in view of Mimassi’263 (Pub. No. US 2021/0158263 A1).
		Mimassi’202 teaches, a) a user device placing an alimentary preparation request, b) the request placed from a geographic location, c) the request including parameters, and d) assigning the request to an alimentary preparation provider, and while Mimassi’202 also discloses machine learning throughout, it does not explicitly disclose all of the details pertaining to classifying and training of a classifier.  Murdoch also teaches a) placing an alimentary preparation request, b) including a geographic location, c) the request including parameters, and d) assigning the request to an alimentary preparation provider, and Murdoch further teaches all of the details pertaining to classifying and training of a classifier.  Mimassi’202 in view of Murdoch discloses, regarding:
Claim 1. A system of determining an alimentary preparation provider, the system comprising:a computing device (see at least Mimassi’202 fig. 6, ¶¶0010, 0012, 0019) configured to:
	●	receive an input from a user device at a current geographical location (see at least Mimassi’202 fig. 3 “Patron's current location retrieved from patron's mobile client”), wherein the input comprises:
	●	an alimentary request (see at least Mimassi’202 abstract “mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items”); and
	●	a plurality of request parameters (see at least Mimassi’202 figs. 2-3 “Restaurant type,” “food preparation time, ” “food type,” “acceptable delay”);
	●	generate a plurality of alimentary preparation providers as a function of the plurality of request parameters (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories and within estimated maximal delay radius patron's desired route”).
		Mimassi’202 in view of Murdoch teaches, a) a user device placing an alimentary preparation request, b) the request placed from a geographic location, c) the request including parameters, d) assigning the request to an alimentary preparation provider, and e) receiving parameter training data correlating the plurality of request parameters to an ordered list of request parameters, and while both Mimassi’202 and Murdoch also disclose machine learning throughout, they do not explicitly disclose all of the details pertaining to the creation of a parameter training data set as claimed.  Mimassi’263  also teaches a) a user device placing an alimentary preparation request, b) the request placed from a geographic location, c) the request including parameters, d) assigning the request to an alimentary preparation provider, and e) receiving parameter training data correlating the plurality of request parameters to an ordered list of request parameters, and Mimassi’263 further teaches all of the details pertaining to creation of a parameter training data set.  Mimassi’202 in view of Murdoch and further in view of Mimassi’263 discloses:
generate a request parameter classifier, wherein generating the request parameter classifier comprises:
	●	creating a parameter training data set comprising the plurality of request parameters and the plurality of alimentary preparation providers correlated to an ordered list of request parameters (see at least Murdoch figs. 13-14, 22, 26-29 (figures show variously, food preference constraints and parameters and their correlation in ordered lists); ¶0059 “optimization algorithm that can used instead of the classical stochastic gradient descent procedure to update network weights iteratively based on training data” ¶¶0195-0198 (indexing parameters); in view of Mimassi’263 abstract, figs. 1-2, ¶¶0004, 0006-0007, ¶0051 “patron may set up … meal choices 346 (and other preferences in some embodiments,” ¶0059 “Attributes … comprise personal baseline information such as … cuisine preference”)); and
	●	training the request parameter classifier using the parameter training data (see at least Murdoch abstract, figs. 1-2, 10, 26-29, 34; ¶¶0058-0059);
	●	classify, using the trained request parameter classifier, the plurality of request parameters and the plurality of alimentary preparation providers to the ordered list of request parameters (see at least Murdoch figs. 26-29, 34; ¶0158 “menu generating system involves…. a food source type parameter, a food source distance parameter,” ¶¶0226, 0232); 
	●	output the ordered list of request parameters as a function of classifying using the trained request parameter classifier (see at least Mimassi’202 figs. 3, 5; in view of Murdoch abstract, figs.11, 13, 28-29, ¶¶0135-0136; and further in view of Mimassi’263 “Trait matching provides optimized matchmaking between patrons and servers who share certain commonalities …. Machine learning algorithms may be used to identify patterns of commonality …. allows patrons to choose servers… by using the cluster analysis results”); and
	●	assign the alimentary request to a first alimentary preparation provider as a function of the ordered list of request parameters, wherein assigning the alimentary request further comprises outputting a plurality of ingredients to prepare the alimentary request (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories,” ¶0011 “food preparation manager is used to predictively queue all constituent food items in the take-out order for preparation,” ¶0044 “upon order placement for a particular food, the food consumption manager 217 may then queue the preparation of each constituent item in the recipe,” in view of Murdoch ¶0086 “Once the components are retrieved, the individual foods are retrieved for each component,” ¶0098 “system may provide users with the ability to recalculate/reconfigure a specific meal … by listing foods and/or food combinations that that they would like or not like to have for a particular meal”.  Please note: “outputting a plurality of ingredients to prepare the alimentary request” is disclosed in both references.  The entirety of the limitation is therefore anticipated by Mimassi’202.  The citation to Murdoch is provided to aid in applicant’s awareness of the state of the prior art in general.).
Claim 2. The system of claim 1, wherein the computing device is further configured to:
	●	receive the plurality of alimentary ingredients and a type of food as the input (see at least Mimassi’202 fig. 3, ¶0009 “Food type choices may either be retrieved from the patron's patron management data store record or entered manually,” in view of Murdoch ¶¶0002, 0061);
	●	train a machine-learning model using ingredient training data correlating alimentary ingredients and types of food to alimentary requests (see at least Murdoch ¶¶0058, 0068 “create a rich environment of data that the cloud can be trained with. User X always removes hot peppers from their menu, User Y always removes meat from their menu”);
	●	output a plurality of alimentary requests as a function of the alimentary ingredients and type of food and the machine-learning model (see at least Mimassi’202 fig. 3, ¶¶0005, 0043);
	●	display the plurality of alimentary requests in the user device (see at least Mimassi’202 ¶0009 “APis show the patron the location of each venue possibly icon encoded for food type or delay range on the patron's mobile client with hover on icon possibly showing brief venue summary and clicking showing more detail including possible display of most current menu among other information some of which may be requested by the patron during system client setup…[continuing to end of paragraph]”); and
	●	receive an alimentary request as a function of the plurality of alimentary requests (see at least Mimassi’202 fig. 3 place/confirm selected food order, ¶0012 “receiving, at the patron management server … a request for venues serving specific take-out food types”).
Claim 3. The system of claim 1, wherein the computing device is further configured to:
	●	regenerate the parameter training data as a function of the plurality of alimentary parameters (see at least Murdoch figs. 2, 20, 28; ¶0068);and
	●	retrain the request parameter training data using the regenerated parameter training data (see at least Murdoch ¶¶0184-0185 describe repeating nodes in the neural network).
Claim 4. The system of claim 1, wherein the plurality of alimentary preparation providers is within a threshold distance relative to a current geographical location of the user device (see at least Mimassi’202 fig. 3, ¶0007).
Claim 5. The system of claim 1, wherein the computing device is further configured to:
	●	receive input from the first alimentary preparation provider, wherein the input comprises a number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data”); and
	●	assign the alimentary request to a second alimentary preparation provider as a function of the number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data from 3rd party providers, the system can then generate a list of venue choices that, in general, fulfill both data points and, using mapping APis show the patron the location of each venue possibly icon encoded for food type or delay range”).
Claim 6. The system of claim 1, wherein the computing device is further configured to:
	●	receive input from the first alimentary preparation provider, wherein the input comprises a type of alimentary request assigned to the first alimentary preparation provider (see at least Mimassi’202 fig. 3 “food type,” ¶0046 “polling of take-out venues may occur in multiple ways, … agent for several venues … responds to queries”); and
	●	assign the alimentary request to a second alimentary preparation provider as a function of the type of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 abstract, fig. 3, ¶0009).
Claims 7 and 17. The system of claim 1 (the method of claim 11), wherein the computing device is further configured to (further comprising):
	●	receive (receiving) a geographical parameter of the first alimentary preparation provider (see at least Mimassi’202 fig. 3);
	●	receive geographical parameter training data correlating geographical parameters to alimentary preparation providers (receiving geographical parameter training data) (see at least Mimassi’202 fig. 3);
	●	train (training) a geographical parameter classifier as a function of geographical parameter training data, and identify a second alimentary preparation provider using the geographical parameter classifier as a function of geographical parameter and the first alimentary preparation provider (identifying a second alimentary preparation provider as a function of geographical parameter training data and the first alimentary preparation provider) (see at least Mimassi’202 abstract, fig. 3, ¶0009; in view of Murdoch abstract, figs. 9, 13, 26-27).
Claims 8 and 18. The system of claim 1 and the method of claim 11, wherein the computing device is further configured to output the first alimentary preparation provider to the user device (see at least Mimassi’202 fig. 3).

Claims 9 and 19. The system of claim 1 and the method of claim 11, wherein assigning the alimentary request to the first alimentary preparation provider further comprises:
	●	outputting a plurality of ingredients to prepare alimentary request (see at least Murdoch ¶0002 “ingredients that fit within their dietary constraints”); and
	●	outputting a confidence score by the first alimentary preparation provider as a function of the plurality of ingredients (see at least Mimassi’202 ¶0043 describes predicting likelihood of prepared food items being ready based on a totality of computed factors, in view of Murdoch ¶0058 indicating an actual scoring function).
Claims 10 and 20. The system of claim 9, wherein the confidence score is outputted to the user device, and the method of claim 11, further comprising displaying the first alimentary preparation provider in the user device (see at least Mimassi’202 figs. 1-2, 4-5, in view of Murdoch ¶0058.  Please note: displaying a result is also old and well known.).
Claim 11. A method of determining an alimentary preparation provider, the method comprising:
	●	receiving, by a computing device, an input from a user device at a current geographical location (see at least Mimassi’202 fig. 3 “Patron's current location retrieved from patron's mobile client”), wherein the input comprises:
	●	an alimentary request (see at least Mimassi’202 abstract “mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items”); and
	●	a plurality of request parameters (see at least Mimassi’202 figs. 2-3 “Restaurant type,” “food preparation time, ” “food type,” “acceptable delay”);
	●	generating, by the computing device, a plurality of alimentary preparation providers as a function of the plurality of request parameters (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories and within estimated maximal delay radius patron's desired route”);
generating, by the computing device, a request parameter classifier, wherein generating the request parameter classifier comprises:
	●	creating a parameter training data set comprising the plurality of request parameters and the plurality of alimentary preparation providers correlated to an ordered list of request parameters (see at least Murdoch figs. 13-14, 22, 26-29 (figures show variously, food preference constraints and parameters and their correlation in ordered lists); ¶0059 “optimization algorithm that can used instead of the classical stochastic gradient descent procedure to update network weights iteratively based on training data” ¶¶0195-0198 (indexing parameters); in view of Mimassi’263 abstract, figs. 1-2, ¶¶0004, 0006-0007, ¶0051 “patron may set up … meal choices 346 (and other preferences in some embodiments,” ¶0059 “Attributes … comprise personal baseline information such as … cuisine preference”); and
	●	training the request parameter classifier as a function of the parameter training data (see at least Murdoch abstract, figs. 1-2, 10, 26-29, 34; ¶¶0058-0059);
	●	classifying, by the computing device, using the trained request parameter classifier, the plurality of request parameters and the plurality of alimentary preparation providers, to the ordered list of request parameters (see at least Murdoch figs. 26-29, 34; ¶0158 “menu generating system involves…. a food source type parameter, a food source distance parameter,” ¶¶0226, 0232);
	●	outputting, by the computing device, the ordered list of request parameters as a function of classifying using the trained request parameter classifier (see at least Mimassi’202 figs. 3, 5; in view of Murdoch abstract, figs.11, 13, 28-29, ¶¶0135-0136; and further in view of Mimassi’263 “Trait matching provides optimized matchmaking between patrons and servers who share certain commonalities …. Machine learning algorithms may be used to identify patterns of commonality …. allows patrons to choose servers… by using the cluster analysis results”); and
	●	assigning the alimentary request to a first alimentary preparation provider as a function of the ordered list of request parameters (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories”).
Claim 12. The method of claim 11, further comprising:
	●	receiving the plurality of alimentary ingredients and a type of food as the input (see at least Mimassi’202 fig. 3, ¶0009 “Food type choices may either be retrieved from the patron's patron management data store record or entered manually,” in view of Murdoch ¶¶0002, 0061);
	●	training a machine-learning model using ingredient training data correlating alimentary ingredients and types of food to alimentary requests (see at least Murdoch ¶¶0058, 0068 “create a rich environment of data that the cloud can be trained with. User X always removes hot peppers from their menu, User Y always removes meat from their menu”); and
	●	outputting a plurality of alimentary requests as a function of the alimentary ingredients andtype of food and the machine-learning model (see at least Mimassi’202 fig. 3, ¶¶0005, 0043).
	●	displaying the plurality of alimentary requests in the user device (see at least Mimassi’202 ¶0009 “APis show the patron the location of each venue possibly icon encoded for food type or delay range on the patron's mobile client with hover on icon possibly showing brief venue summary and clicking showing more detail including possible display of most current menu among other information some of which may be requested by the patron during system client setup…[continuing to end of paragraph]”); and
	●	receiving an alimentary request as a function of the plurality of alimentary requests (see at least Mimassi’202 fig. 3 place/confirm selected food order, ¶0012 “receiving, at the patron management server … a request for venues serving specific take-out food types”).
Claim 13. The method of claim 11, further comprising:
	●	regenerating the parameter training data as a function of the plurality of alimentary parameters (see at least Murdoch figs. 2, 20, 28; ¶0068); and
	●	retraining the request parameter using the regenerated parameter training data (see at least Murdoch ¶¶0184-0185 describe repeating nodes in the neural network).
Claim 14. The method of claim 11, wherein the plurality of alimentary preparation providers is within a threshold distance relative to the current geographical location of the user device (see at least Mimassi’202 fig. 3, ¶0007).
Claim 15. The method of claim 11, further comprising:
	●	receiving input from the first alimentary preparation provider, wherein the input comprises a number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data”); and
	●	assigning the alimentary request to a second alimentary preparation provider as a function of the number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data from 3rd party providers, the system can then generate a list of venue choices that, in general, fulfill both data points and, using mapping APis show the patron the location of each venue possibly icon encoded for food type or delay range”).
Claim 16. The method of claim 11, wherein the computing device is further configured to:
	●	receiving input from the first alimentary preparation provider, wherein the input comprises a type of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 fig. 3 “food type,” ¶0046 “polling of take-out venues may occur in multiple ways, … agent for several venues … responds to queries”); and
	●	assigning the alimentary request to a second alimentary preparation provider as a function of the type of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 abstract, fig. 3, ¶0009).
Pertaining to method claims 17-20
Rejection of method claims 17-20 is based on the same rationale noted above with regard to claims 7-10.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Mimassi’202 to include all of the details pertaining to classifying and training of a classifier, as taught by Murdoch, and to modify the method of Mimassi’202 in view of Murdoch to include all of the details pertaining to the creation of a parameter training data set as taught by Mimassi’263, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the features from Murdoch in the method of Mimassi’202, and to include the features from Mimassi’263 in the method of Mimassi’202 in view of Murdoch.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 30, 2022